 1   TERRI KEYSER-COOPER
     Law Office of Terri Keyser-Cooper
 2   NV Bar #3984
     1130 Wakefield Trail
 3   Reno, NV 89523
     Tele (775) 337-0323
 4   keysercooper@lawyer.com
     Attorney for Plaintiffs
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11   LYNETTE FORD and J.F., a minor,                              Case No.: 3:20-CV-00075-MMD-CLB
12   through his parents and guardians, MR. and
     MRS. FORD,                                                   STIPULATION TO EXTEND TIME
13                                                                FOR PLAINTIFFS TO REPLY
                                                                  DEFENDANTS’ RESPONSE TO
14                                                                PLAINTIFFS’ MOTION FOR
                                                                  PARTIAL SUMMARY JUDGMENT
15

16                  v.

17   RPD OFFICER MICHAEL FRADY; RPD
     OFFICER ANTHONY SOTELO; RPD
18   OFFICER SCOTT JOHNSON; and, RPD
     OFFICER JUSTIN SCHNEIDER.
19

20               Defendants.
     _____________________________________/
21

22          Plaintiffs LYNETTE FORD and J.F., a minor, and his guardians MR. and MRS. FORD, and
23
     Defendants Reno Police Officers MICHAEL FRADY, ANTHONY SOTELO, SCOTT JOHN stipulate
24
     that Plaintiffs shall have through April 30, 2020 to file their Reply to Defendants’ Response to
25
     Plaintiffs’ Motion for Summary Judgment (ECF No. 24). The Reply is due April 20, 2020. This
26
     extension will give Plaintiffs a ten day extension of time and is necessary.
27

28

                                                                                                    1
 1          This is the Plaintiffs’ first request to extend said deadline. Plaintiffs submit that the instant

 2   request is not for the purpose of undue delay.
 3

 4

 5   DATED this 7th day of April, 2020             DATED this 7th day of April, 2020
 6   By: /s/ Terri Keyser-Cooper                   KARL HALL
     Terri Keyser-Cooper                           Reno City Attorney
 7
     Law Office of Terri Keyser-Cooper
 8   1130 Wakefield Trail
     Reno, NV 89523                                By: /s/ Mark S. Hughs
 9   Attorney for Plaintiffs                       Mark A. Hughs
                                                   Deputy City Attorney
10                                                 Brian M. Sooudi
11                                                 Deputy City Attorney
                                                   Attorneys for Defendants
12

13
     IT IS SO ORDERED:
14

15                       8th day of April, 2020
            Dated this _______

16

17                                         __________________________________
                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                                                                           2
       Case 3:20-cv-00075-MMD-CLB Document 25 Filed 04/07/20 Page 3 of 3


 1
 2
 3
 4
                                     CERTIFICATE OF SERVICE
 5
             I, Terri Keyser-Cooper, declare as follows:
 6
           I am over the age of 18 years and not a party to this action. My business address is 3590
 7
     Barrymore Dr., Reno NV 89512
 8
            On this date, I served a copy of the following documents on the parties in this action as
 9   follows:
10   STIPULATION
11
12   []      BY UNITED STATES MAIL. By placing a true copy of the above-referenced document(s)
     in the United States Mail in a sealed envelope with postage prepaid to the addressee(s) listed below.
13
     []     BY FACSIMILE TRANSMISSION. By transmitting a true copy of the document(s) by
14   facsimile transmission
15
     []     BY HAND-DELIVERY. By delivering a true copy enclosed in a sealed envelope to the
16   address(es) shown below.

17   [ X] BY ELECTRONIC SERVICE. By electronically mailing a true copy of the document(s) to
     defendants at the following email addresses via the Court’s electronic filing procedure:
18
19   KARL HALL
     RENO CITY ATTORNEY
20   Mark Hughs
     Brian Sooudi
21   Reno City Attorney’s Office
     1 E. First St. 3rd Floor
22   Reno, NV 89501
     P.O. Box 1900
23   Reno, NV 89505

24           I declare under penalty of perjury that the foregoing is true and correct.
25
             DATED: April 7, 2020                          /s/ Terri Keyser-Cooper
26
                                                           TERRI KEYSER-COOPER
27
28

                                                                                                        3
